Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 02/10/2021, Applicant amended Claims 1, 15 and 16, and argued against all objections and/or rejections previously set forth in the Office Action dated 11/16/2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2, 4, 6-7, 15-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu: U.S. Patent Application Pub. No. 2015/0277692, in view of Bilbrey et al. (hereinafter Bilbrey): U.S. Patent Application Pub. No. 2011/0163944.
Claim 1:
Liu expressly discloses:
A method for moving an icon, wherein the method comprises: 
changing a working state of a terminal from an icon-uneditable state to an icon-editable state, in response to a user's operation for working-state-changing ([0048]: changing a state of an icon to a to-be-moved icon, e.g. a floating icon, in response to pressing the icon down); determining, by the terminal, an icon to be moved in response to receiving a user's operation for icon-selection ([0048]: determining an icon to be moved by selecting an icon); 
obtaining, by the terminal, a user's operation gesture for icon-moving which intends to change the icon from its original position to a destination position; wherein the user's operation gesture for icon-moving itself does not change a position of the icon ([0049]: obtaining a gesture intending to change the icon’s position, such as changing the icon display page, without moving the icon itself); 
determining, by the terminal, the destination position to which the icon is to be moved, based on the user's operation gesture for icon-moving ([0049]: determining a destination position based on the gesture, such as a second icon display page as a destination position).


Liu does not explicitly disclose: 

Bilbrey, however, expressly teaches:
moving, by the terminal without user's operation on the icon, the icon from its original position to the destination position which has been determined by the terminal in response to the user's operation gesture for icon-moving, wherein the user's operation gesture for icon-moving is an operation gesture of user moving the terminal (fig. 1C; [0022]: moving an object, such as an icon, from an initial location to a target location by the force of gravity and friction in response to a directional gesture of device without user’s input on the object/icon). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Liu to include: moving, by the terminal without user's operation on the icon, the icon from its original position to the destination position which has been determined by the terminal in response to the user's operation gesture for icon-moving, wherein the user's operation gesture for icon-moving is an operation gesture of user moving the terminal, for the purpose of triggering an animation having a physics metaphor so that a movement of object can be done in more of simplified way intuitively, as taught in Bilbrey.


Liu further teaches:
Claim 2. The method according to claim 1, wherein the obtaining, by the terminal, the user's operation gesture for icon-moving comprises: detecting, by the terminal, the user's operation 
Claim 4. The method according to claim 1, wherein the determining, by the terminal, the destination position to which the icon is to be moved, in response to the user's operation gesture for icon-moving comprises: determining, by the terminal, that the user's operation gesture for icon-moving is consistent with a preset gesture, wherein the preset gesture is stored corresponding to a position in the terminal; and determining the position corresponding to the preset gesture as the destination position to which the icon is to be moved ([0049]: predetermined gesture for icon moving to a predetermined position, such as left or right direction).  
Claim 6.  The method according to claim 1, wherein the moving, by the terminal, the icon from its original position to the destination position comprises: moving, by the terminal, the icon from its original position in a first screen to the destination position in a second screen, wherein the second screen is different from the first screen ([0049]: moving the icon from a first icon display page to a second icon display page).  
Claim 7. The method according to claim 2, wherein the preset designated interface comprises a desktop of an operating system, a page of an application or a page of a folder ([0049]: including a second icon display page as a designated interface).
Claim 24. The method according to claim 1. wherein the user's operation gesture for icon-moving further comprises at least one of: user's operation gesture for keys of the terminal: user's suspension sliding gesture above the terminal: or user's contact sliding gesture on a display device of the terminal ([0049]: including inclining or shaking gesture of terminal).

The subject matter recited in Claims 15, 17, 19, and 21-23 corresponds to the subject matter recited in Claims 1, 2, 4, 6, 7, and 24, respectively.  Thus Liu in view of Bilbrey discloses every limitation of Claims 15, 17, 19, and 21-23, as indicated in the above rejections for Claims 1, 2, 4, 6, 7, and 24.
Claim 16:
The subject matter recited in Claim 16 corresponds to the subject matter recited in Claim 1.  Thus Liu in view of Bilbrey discloses every limitation of Claim 16, as indicated in the above rejections for Claim 1.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §102 with respect to Claims 1-2, 4, 6-7, 15-17,19, and 21-24 have been considered but are moot in view of the new grounds of rejection. 
Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177